

117 HR 1906 IH: Protecting Domestic Violence and Stalking Victims Act of 2021
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1906IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Brown introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code to prohibit persons convicted of misdemeanor crimes against dating partners and persons subject to protection orders from possessing firearms, and for other purposes.1.Short titleThis Act may be cited as the Protecting Domestic Violence and Stalking Victims Act of 2021.2.Prohibiting persons convicted of misdemeanor crimes against dating partners and persons subject to protection ordersSection 921(a) of title 18, United States Code, is amended—(1)in paragraph (32), by striking all that follows after The term intimate partner and inserting the following:—(A)means, with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and(B)includes—(i)a dating partner or former dating partner (as defined in section 2266); and(ii)any other person similarly situated to a spouse who is protected by the domestic or family violence laws of the State or Tribal jurisdiction in which the injury occurred or where the victim resides.;(2)in paragraph (33)(A)—(A)in clause (i), by inserting after Federal, State, the following: municipal,; and(B)in clause (ii), by inserting intimate partner, after spouse, each place it appears;(3)by redesignating paragraphs (34) and (35) as paragraphs (35) and (36) respectively; and(4)by inserting after paragraph (33) the following:(34)(A)The term misdemeanor crime of stalking means an offense that—(i)is a misdemeanor crime of stalking under Federal, State, Tribal, or municipal law; and(ii)is a course of harassment, intimidation, or surveillance of another person that—(I)places that person in reasonable fear of material harm to the health or safety of—(aa)that person;(bb)an immediate family member (as defined in section 115) of that person;(cc)a household member of that person; or(dd)a spouse or intimate partner of that person; or(II)causes, attempts to cause, or would reasonably be expected to cause emotional distress to a person described in item (aa), (bb), (cc), or (dd) of subclause (I).(B)A person shall not be considered to have been convicted of such an offense for purposes of this chapter, unless—(i)the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case; and(ii)in the case of a prosecution for an offense described in this paragraph for which a person was entitled to a jury trial in the jurisdiction in which the case was tried, either—(I)the case was tried by a jury; or(II)the person knowingly and intelligently waived the right to have the case tried by a jury, by guilty plea or otherwise.(C)A person shall not be considered to have been convicted of such an offense for purposes of this chapter if the conviction has been expunged or set aside, or is an offense for which the person has been pardoned or has had civil rights restored (if the law of the applicable jurisdiction provides for the loss of civil rights under such an offense) unless the pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, transport, possess, or receive firearms..3.Prohibiting stalkers and individuals subject to court order from possessing a firearmSection 922 of title 18, United States Code, is amended—(1)in subsection (d)—(A)in paragraph (8), by striking that restrains such person and all that follows, and inserting described in subsection (g)(8);;(B)in paragraph (9), by striking the period at the end and inserting ; or; and(C)by inserting after paragraph (9) the following:(10)who has been convicted in any court of a misdemeanor crime of stalking.; and (2)in subsection (g)—(A)by amending paragraph (8) to read as follows:(8)who is subject to a court order—(A)that was issued—(i)after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or(ii)in the case of an ex parte order, relative to which notice and opportunity to be heard are provided—(I)within the time required by State, Tribal, or territorial law; and(II)in any event within a reasonable time after the order is issued, sufficient to protect the due process rights of the person;(B)that restrains such person from—(i)harassing, stalking, or threatening an intimate partner of such person or child of such intimate partner or person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child; or(ii)intimidating or dissuading a witness from testifying in court; and(C)that—(i)includes a finding that such person represents a credible threat to the physical safety of such individual described in subparagraph (B); or(ii)by its terms explicitly prohibits the use, attempted use, or threatened use of physical force against such individual described in subparagraph (B) that would reasonably be expected to cause bodily injury;;(B)in paragraph (9), by striking the comma at the end and inserting ; or; and(C)by inserting after paragraph (9) the following:(10)who has been convicted in any court of a misdemeanor crime of stalking,.